SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Names of the candidates appointed by the controlling shareholder to the Board of Directors and Fiscal Council Rio de Janeiro, March 27, 2015 - Petróleo Brasileiro S.A. - Petrobras releases the names of the candidates appointed by the controlling shareholder, represented by the Federal Government of Brazil, to the Board of Directors and Fiscal Council. Elections will take place at the upcoming Annual Shareholders Meeting to be held on April 29, 2015. The following candidates have been appointed for the referred to vacancies: Candidate Position Murilo Pinto de Oliveira Ferreira Chairman of the Board of Directors Aldemir Bendine Member of the Board of Directors Francisco Roberto de Albuquerque Member of the Board of Directors Ivan de Souza Monteiro Member of the Board of Directors Luciano Galvão Coutinho Member of the Board of Directors Luiz Navarro Member of the Board of Directors Sergio Franklin Quintella Member of the Board of Directors Paulo José dos Reis Souza Member of the Fiscal Council (oficial) Marcus Pereira Aucélio Member of the Fiscal Council (substitute) Marisete Fátima Dadald Pereira Member of the Fiscal Council (oficial) Agnes Maria de Aragão da Costa Member of the Fiscal Council (substitute) Cesar Acosta Rech Member of the Fiscal Council (oficial) Symone Christine de Santana Araújo Member of the Fiscal Council (substitute) Furthermore, due to the provision set forth in CVM Instruction No. 481/09, we inform that the above candidates: · Have not been subject, for the last 5 years, to criminal conviction, conviction in a CVM administrative procedure and unappeallable conviction, within the judicial or administrative scope, which has suspended or disqualified them to perform any professional or commercial activity. · Do not have any marital relation, stable relation or relatives liable to information as provided for in item 12.9 in the Reference Form. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 27, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
